Citation Nr: 1105210	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-46 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the 
need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from September 1985 to May 
1991.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The Veteran testified in April 2010 during a Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ). A transcript is 
of record. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 
3.103(c)(2) (2010) requires that the VLJ who chairs a hearing 
fulfill two duties to comply with the above regulation. These 
duties consist of (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have 
been overlooked. Here, during the hearing, the VLJ noted the 
basis of the prior determination and noted the element of the 
claim that was lacking to substantiate the claim for benefits.                 
In addition, the VLJ sought to identify any pertinent evidence 
not currently associated with the claims folder that might have 
been overlooked or was outstanding that might substantiate the 
claim. Moreover, neither the Veteran nor his representative has 
asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) 
nor has identified any prejudice in the conduct of the hearing. 
By contrast,              the hearing focused on the element 
necessary to substantiate the claim and                  the 
Veteran, through his testimony, demonstrated that he had actual 
knowledge of the element necessary to substantiate his claim for 
benefits. As such, the Board finds that, consistent with Bryant, 
the VLJ complied with the duties set forth in            38 
C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim 
based on the current record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that further development is required before 
issuance of a final decision in this case. During the April 2010 
Board hearing, the Veteran testified that he had a claim pending 
before the Social Security Administration (SSA) for entitlement 
to disability benefits from that agency. He stated that in the 
past, SSA had denied his claim with that agency on at least one 
occasion for a similar reason that VA had denied his claim for 
SMC based on aid and attendance, in finding that he had some 
residual occupational capacity and did not require the assistance 
of another person. Thus, there is reason to believe that SSA 
disability claim records would be relevant to the instant matter 
before VA. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 
Consequently, the SSA administrative decision on the claim for 
benefits from that agency and supporting medical records may 
prove pertinent to the instant case. So the case must be remanded 
to acquire this additional evidence. See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992). See also Woods v. Gober,       14 Vet. 
App. 214 (2000). 

Moreover, while this case is in remanded status, to ensure that 
the record is sufficiently current to decide the issues before 
the Board, the Veteran should be scheduled to undergo another VA 
Compensation and Pension examination as to whether he meets the 
criteria for either requisite aid and attendance, or housebound 
status. See e.g., Palczewski v. Nicholson, 21 Vet. App. 174, 181-
82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) 
("Where the record does not adequately reveal the current state 
of the claimant's disability ...the fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous medical 
examination.").








Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should take appropriate action 
to obtain copies of the SSA administrative 
decision(s) on a claim for benefits with that 
agency, along with all medical records 
underlying that determination. Then, 
associate all documents received with the 
Veteran's claims file. 

2.	The RO/AMC should then schedule the Veteran 
for a VA examination in connection with his 
claim for special monthly compensation (SMC) 
based on aid and attendance and/or housebound 
status. The VA examiner             is 
requested to render an opinion as to whether                  
the Veteran's service-connected and 
nonservice-connected disabilities result in 
physical or mental impairment that render him 
so helpless as to require the regular aid and 
attendance of another person or render him 
permanently housebound by reason of his 
disabilities.
The examiner is requested to discuss the 
following criteria in offering an opinion as 
to whether the Veteran is in need of regular 
aid and attendance of another person: (1) the 
inability of the Veteran to dress or undress 
himself, or to keep himself ordinarily clean 
and presentable; (2) the frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances which by reason of the 
particular disability cannot be done without 
aid; (3) the inability of the Veteran to feed 
himself through loss of coordination of his 
upper extremities or through extreme 
weakness; (4) the inability of the Veteran to 
attend to the wants of nature; or (5) the 
presence of incapacity, either physical or 
mental, which requires care or assistance on 
a regular basis to protect  the Veteran from 
hazards or dangers incident to his daily 
environment. Moreover, in regard to the claim 
based upon aid and attendance, the examiner 
should consider the extent to which the 
Veteran indicates he must be accompanied at 
all times by a companion, out of concern that 
he will experience the disabling effects of a 
seizure and will be unable to respond by 
himself.

3.	The RO/AMC should then review the claims 
file.             If the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall v. 
West, 11 Vet. App. 268 (1998).

4.	Thereafter, the RO/AMC should readjudicate 
the claim on appeal based upon all additional 
evidence received.    If the benefit sought 
on appeal is not granted, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) and 
afforded an opportunity to respond before the 
file is returned to        the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim. His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


